Citation Nr: 0423994	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased disability evaluation for 
weakness and sensory impairment, right hand, currently rated 
as 30 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
fracture, left humerus with deformity and marked inversion of 
the carrying angle, currently rated as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for 
degenerative joint disease, left shoulder, secondary to 
fracture of the humerus with deformity and inversion of the 
carrying angle, currently rated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for 
left elbow with arthritis and limitation of motion, currently 
rated as 20 percent disabling.  

6.  Entitlement to an increased disability evaluation for 
internal derangement, right knee, currently rated as 20 
percent disabling.  

7.  Entitlement to an increased disability evaluation for 
right knee traumatic arthritis, currently rated as 10 percent 
disabling.  

8.  Entitlement to an increased disability evaluation for 
fracture, right radius and ulna with dislocation of the right 
lunate bone with traumatic arthritis, currently rated as 10 
percent disabling.  

9.  Entitlement to a compensable evaluation for a laceration 
wound of the scalp.

10.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel 


INTRODUCTION

The veteran served on active duty from August 1946 to June 
1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 2000 and November 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  

In September 2000, the RO denied entitlement to a rating in 
excess of 20 percent for internal derangement of the right 
knee with traumatic arthritis and entitlement to a rating in 
excess of 10 percent for a fracture of the right radius and 
ulna with dislocation of the right lunate bone and traumatic 
arthritis.  The RO awarded an increased rating of 30 percent 
for sensory impairment of the right hand secondary to a right 
ulna and radius fracture.  A 20 percent rating for a fracture 
of the left humerus with inversion of the carrying angle and 
degenerative joint disease of the elbow and shoulder was 
continued; however, a separate 10 percent rating was awarded 
for limitation of motion of the left elbow with arthritis, 
effective from April 10, 2000. 

In November 2001, the RO found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disorder, denied entitlement to a 
TDIU, denied entitlement to a compensable rating for a 
laceration wound of the scalp, and awarded a 20 percent 
rating for limitation of motion of the left elbow with 
arthritis, effective from October 30, 2000.

In December 2002, the RO awarded a separate 20 percent rating 
for degenerative joint disease of the left shoulder and a 
separate 10 percent rating for traumatic arthritis of the 
right knee, each effective from April 10, 2000.  The RO also 
awarded an effective date of  April 10, 2000, for the 
previously assigned 20 percent rating for limitation of 
motion of the left elbow with arthritis.

At a video-conference hearing in March 2004 before the 
undersigned Veterans Law Judge, the veteran and his wife 
presented testimony as to the issue of TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), provides the 
following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

The veteran has not been provided adequate notice concerning 
his claims for entitlement to a TDIU, entitlement to a 
compensable rating for a laceration wound of the scalp, and 
his petition to reopen his claim for service connection for a 
low back disorder.    See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter mailed to the 
veteran by the RO on August 15, 2001, did not address these 
issues.  Thus, he must be provided the above notice prior to 
consideration of the issues on appeal.

Additionally, the veteran testified during his March 2004 
hearing that he has been receiving ongoing treatment for all 
of his service-connected disabilities at the VA medical 
center in Denver several times per month.  He had received 
treatment as recently as the week prior to the hearing.  
Treatment records in the claims file are dated through 
September 12, 2001.  Considering the veteran's testimony that 
there are a substantial number of relevant VA medical records 
that have not been made part of the record, a remand is 
warranted.  Moreover, as to the TDIU claim, the veteran and 
his wife testified that, coupled with his physical 
impairments, his extensive medications impede his ability to 
concentrate and learn skills which would make him suitable 
for sedentary employment.  

Therefore, the veteran should be scheduled for appropriate VA 
examinations to ascertain the severity of and overall effect 
of his service-connected disabilities, including on his 
ability to sustain gainful employment.  

Accordingly, the case is REMANDED for the following:

1.  Provide the veteran the notice 
required by the VCAA, to include 
notifying him and his representative of 
any information and evidence that is 
necessary to substantiate the claims for 
entitlement to a TDIU, entitlement to a 
compensable rating for a laceration wound 
of the scalp, and his petition to reopen 
his claim for service connection for a 
low back disorder; and informing him of 
which information and evidence he is to 
provide to VA and which information and 
evidence VA will attempt to obtain on his 
behalf.  Additionally, the veteran should 
be asked to provide any evidence in his 
possession that pertains to the claims.  
A copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain the veteran's 
VA treatment records dated since September 
2001 from the VAMC in Denver.

3.  Once the medical records have been 
associated with the claims file, 
schedule the veteran for an appropriate 
VA examination(s).  The examiner(s) 
should be provided a copy of this remand 
together with the veteran's entire 
claims folder and the examiner(s) is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

The examiner(s) should describe all 
residuals attributable to the veteran's 
service-connected weakness and sensory 
impairment of the right hand; fracture 
of the left humerus with deformity and 
marked inversion of the carrying angle; 
degenerative joint disease of the left 
shoulder; left elbow with arthritis and 
limitation of motion; internal 
derangement of the right knee; right 
knee traumatic arthritis; fracture of 
the right radius and ulna with 
dislocation of the right lunate bone 
with traumatic arthritis; and laceration 
wound of the scalp. 

The examiner(s) should note the range of 
motion for the affected joints.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the affected joints are used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Further, the examiner(s) is specifically 
requested to express a medical opinion as 
to the degree of occupational impairment 
attributable to the veteran's service-
connected disabilities and medications 
taken therefor, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.  

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the report(s) does 
not include adequate response to the specific 
opinion requested, the report(s) must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2003); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


